Title: From George Washington to the Baltimore Merchants and Traders, 27 May 1793
From: Washington, George
To: Baltimore Merchants and Traders



Gentlemen
⟨Philad. May 27, 1793.⟩

At this eventful period when caution must be united with firmness to preserve to the United States the blessings of peace, & at the same time to maintain our rights as an independent nation, it affords me no small degree of satisfaction to find that my endeavours to promote these objects, by declaring the neutrality of the U. States, has met your approbation. While the measures of this Government are taken upon Constitutional ground, & have for their object the public good, it would be injurious to our enlightened Citizens not to rely upon their countenance & support in carrying them into effect.

George Washington.

